Citation Nr: 1802778	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Robert D. Linscott, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received in order to reopen a previously denied claim for service connection for PTSD and denied service connection for diabetes mellitus, type II.

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  

With regard to the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board observes that service connection for PTSD had previously been denied in a January 2004 rating decision.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2017).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

In the instant case, subsequent to the January 2004 rating decision, the Veteran's service personnel records were received in December 2010.  Such includes documentation of the Veteran's primary duties during his active duty service.  The Veteran has claimed that his duties required him to participate in highly classified covert operations.  Therefore, as such are relevant to the instant case, the Board finds that 38 C.F.R. § 3.156(c) is applicable and his original claim is reviewed on a de novo basis.  Consequently, it has been characterized as shown on the title page of this decision. 

Additionally, in light of the fact that the record includes diagnoses other than PTSD, the Board has recharacterized the issue on appeal as shown on the title page in order to encompass consideration of all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that a remand is necessary to further investigate his alleged stressor.  In this regard, he has described, on multiple occasions, that he participated in combat operations in Southeast Asia from July 1970 through March 1972.  In this regard, he alleges that, while his service personnel records reflect an 89 day temporary duty assignment to the base photo lab between November 1970 and May 1971, in Myrtle Beach, South Carolina, he was, in fact, overseas.  On one occasion, he stated that, during a mission from Vietnam, the contracted pilot and copilot showed him their weapons and informed him that they would kill him if the aircraft went down in hostile territory.  The Veteran also stated that around January 1972 they were on a mission over Laos when a rocket hit the tip of the right wing on the C-130 aircraft.  There was a crash landing and the extraction team was delayed.  While waiting for the extraction team, the Veteran stated that he was filled with fear and anxiety.  He claimed that he experienced absolute and total terror that enemy forces would discover and capture them before they were extracted.  

The Veteran's service records show that his duty during service was a Navigation/Bombing Trainer and Flight Simulator Tactics Specialist, and he had SECRET security clearance.  Further, they confirm that he had an 89 day temporary duty assignment to the base photo lab between November 1970 and May 1971, in Myrtle Beach, South Carolina.

Prior to the Veteran filing his original claim for service connection for PTSD in October 2003, he filed a claim for service connection for a left ankle disorder in June 1998.  In connection with such claim, the Veteran was afforded a VA examination in August 1998.  At such time, he reported that he injured his left ankle during some type of covert classified operation in Southeast Asia. However, according to the Veteran, because this was a classified operation, the records were meant to read that the injury to the ankle occurred while playing football.  The Veteran's service treatment records reflect that the injury occurred on November 13, 1971, at Myrtle Beach, South Carolina, when the Veteran was playing football.

Post-service VA treatment records indicate that, during a primary care visit in February 2005, the Veteran reported his left ankle/foot was pulled in an airplane extraction in the service.  Additionally, in April 2010, VA treatment records note that the Veteran attended a session with a VA psychologist wherein he reported that a Marine was severely injured during his involvement in the extraction.  In August 2015, he was seen by a VA psychiatrist at which time he reported that he was involved in classified missions and claimed that he was under threats of being killed by American crewmembers.  He also reported that he was involved in a covert operation around January 1972, which resulted the aircraft being shot down by hostile enemy military forces and the plane crashed in a field near Laos.  The examiner diagnosed chronic PTSD due to his experiences in the Air Force during the Vietnam War with threats of being killed on classified missions.  

In light of these circumstances, it does not appear that the Veteran's claimed stressor is facially implausible.  However, the Board notes that special steps are needed to research Special Operations stressors (small-scale covert or overt military operations of an unorthodox and frequently high-risk nature, undertaken to achieve significant political or military objectives in support of foreign policy).  In this regard, a Special Operations Forces Incident document must be prepared and forwarded to the U.S. Special Operations Command (USSOCOM) for research.  See VBA Manual M21-1, IV.ii.1.I.5 Developing Claims Based on Participation in Special Operations Incidents.  As this action has not been taken here, a remand is necessary in order to do so.

Turning to the Veteran's claim for service connection for diabetes mellitus type II, he contends that he is entitled to service connection for such disorder solely on the basis that such is the result of exposure to herbicide agents coincident with his service in Vietnam.  Specifically, he maintains that from September 1970 through March 1972 he was in Vietnam for short periods of time before going on missions over Laos and Cambodia.  

In this regard, the AOJ attempted to verify the Veteran's service in Vietnam, but the National Personnel Records Center (NPRC) could not find evidence to substantiate any service in the Vietnam.  However, as stated above, the Veteran's claims that he was on covert operations to Vietnam and such missions would not be in his records.  Consequently, the development ordered in connection with his claim for service connection for an acquired psychiatric disorder may result in verification of service in Vietnam. Therefore, such claim must also be remanded.   

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a Special Operations Forces Incident document, and submit this request to the U.S. Special Operations Command (USSOCOM) to research the Veteran's claimed stressors involving his participation in covert operations in Vietnam, Laos, and Cambodia from September 1980 to March 1972, to specifically include between November 1970 and May 1971 and in January 1972, at which time the Veteran's aircraft was shot down by hostile enemy military forces and crashed in a field near Laos.  All responses should be associated with the file.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

